DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-5, 7 and 15 were rejected and claims 8 and 16 were objected in Office Action from 02/14/2022.
Applicant filed a response and amended claims 1 and 7.
Claims 1, 3-5, 7-9, and 12-16 are currently pending in the application, of claims 9 and 12-14 are withdrawn from consideration. Claims 2, 6 and 10-11 were previously cancelled. 
Claims 1, 3-5, 7-8 and 15-16 are being examined on the merits in this Office Action. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a first surface, a second surface different from the first surface, and a first area must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (U.S. Patent Application Publication 2016/0268658) and further in view Kami (JP 2007141778).
Regarding claim 1, Kong teaches a cartridge (abstract) comprising:
a body (see figure 5 below) having a first surface and a second surface opposite the first surface (the upper and the lower surface of the cartridge) (see figure 5 below) (paragraph [0065]), the first surface being configured to seat at least a portion of a first battery cell (i.e., units cells are mounted) (paragraph [0065]) (see figures 1-3); and 
a first supporting pattern disposed in a first area along an edge of the first surface of the body (see figure 5 below) corresponding to a gas pocket of the first battery cell (see figure 3 below),
wherein the first supporting pattern includes a plurality of first supporting ribs (126) (see figure 5 below) (paragraph [0065]), each first supporting rib having a wall shape that protrudes upward from the first surface of the body (see figure 5 below), and 
wherein one first supporting rib intersects another first supporting rib (see figure 5 below).
	Kung does not explicitly teaches the particulars of the supporting ribs protruding upward from the first surface of the body and the at least one gas room formed in the first area by the plurality of the first supporting ribs and the first surface. However, Kung teaches the units cells are mounted to the upper surface and the lower surface of the cartridge where a space is divided by the rib to define cooling flow channels (paragraph [0065]). Since the unit cells create a space divided by the rib, it is clear that a space is also created within the ribs in the areas where they intersect and the wall shape which could be interpreted as a gas room formed in the first area by the plurality of first supporting ribs and the first surface (see figure 5 below). Nonetheless, additional guidance is provided below.

    PNG
    media_image1.png
    538
    678
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    378
    660
    media_image2.png
    Greyscale

Kami, also directed to a cartridge   (i.e., restraining member) (40) (paragraph [0020]) (see figure 1 of Kami below) teaches a cartridge having a first surface (44) and a second surface (42) (i.e., half cases) different and opposite from the first surface (paragraph [0023]) (see figure 2 of Kami below). Kami teaches the first supporting panel includes a rib having a wall shape (45) (i.e., recess) that protrudes upward from the first surface of the body where a gas room (54) (i.e., weakest restraint portion) is formed in the area of the supporting rib and the first surface (see figure 2 of Kami below) (paragraph [0026]-[0027]). Kami teaches the gas room store gas leaking out of the gas pocket of the battery cell (paragraph [0027]-[0028]). Further, Kami teaches such configuration allows the battery internal pressure to be normally established after abnormal increase of pressure and prevents the battery package to break (paragraph [0028]-[0029]).

    PNG
    media_image3.png
    409
    705
    media_image3.png
    Greyscale
As shown in figure 1 of Kami below and Figure 5 above of Kung, the first supporting pattern with corresponding components appears to have a similar configuration and to be disposed in the same area of the cartridge. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of ribs of Kong to have a configuration having a wall shape that protrudes upward from the first surface wherein at least one gas room is formed in the first area by the rib, as suggested by Kami, in order to establish normal internal pressure of the battery after abnormal increase of pressure and prevent battery package to break. 

    PNG
    media_image4.png
    409
    786
    media_image4.png
    Greyscale

Regarding claim 3, Kong teaches the second surface is configured to seat at least a portion of a second battery cell (i.e. cartridges are stacked such a plurality of parallel unit cell connection structures are arranged) (abstract) (paragraph [0001], [0009], [0023], [0065]) (see figures 1-3), and

    PNG
    media_image5.png
    482
    672
    media_image5.png
    Greyscale
wherein the cartridge comprises a second support pattern formed in a second area along an edge of the second surface of the body (see figure 3 and 5 below) which same as the first battery, corresponds to a gas pocket of the second battery (i.e., unit cells are mounted to the upper and lower surface of the cartridge and a space is provided which is divided by rib – which clearly suggest supporting ribs are in an upper and lower surface) (paragraph [0065]).


    PNG
    media_image6.png
    395
    561
    media_image6.png
    Greyscale

Regarding claim 4, as described above in claim 3, Kong teaches a first and second supporting pattern with corresponding first and second ribs. As such, since the cells are mounted to upper and lower surfaces of the cartridge, it can be interpreted that the cartridge also included a plurality of second supporting ribs having a wall shape that protrudes downward from the second surface (see figure 3 and 5 above). Nonetheless, Kami teaches a similar configuration as recited in the instant claim (see figure 3 of Kami). It would have been obvious to a person having ordinary skill in the art to include supporting ribs protruding downward, as suggested by Kami (see figure 3 of Kami below) so as to have the same benefits as the first supporting patter as pointed out in claim 1 above, but for the second battery disposed in the second surface. 

    PNG
    media_image7.png
    641
    656
    media_image7.png
    Greyscale

Regarding claim 7, Kong teaches a cartridge (abstract) comprising:
a body (see figure 5 below) having a first surface and a second surface opposite the first surface (the upper and the lower surface of the cartridge) (see figure 5 below) (paragraph [0065]), the first surface being configured to seat at least a portion of a first battery cell (i.e., units cells are mounted) (paragraph [0065]) (see figures 1-3); and 
a first supporting pattern disposed in a first area along an edge of the first surface of the body (see figure 5 below) corresponding to a gas pocket of the first battery cell (see figure 3 below).


    PNG
    media_image1.png
    538
    678
    media_image1.png
    Greyscale

Kong does not teach the particulars of a needle with a tip facing from the first surface toward the first battery cell in an area where the first supporting pattern is disposed. Nonetheless, Kami teaches a needle (50) facing from the first surface toward the first battery cell in an area where the first supporting pattern is disposed (see figure 2 and 3 of Kami above) (paragraph [0026]). Kami teaches the needle releases the internal pressure of the battery when the pressure increase abnormally (paragraph [0027]-[0028). It would therefore been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the first supporting pattern of Kon to include a needle as taught by Kami in order to establish normal internal pressure of the battery after abnormal increase of pressure and prevent battery package to break. 
Regarding claim 15, Kong teaches the battery as described above in claim 1. Kong does not teach the particulars of a needle with a tip facing from the first surface toward the first battery cell in an area where the first supporting pattern is disposed. Nonetheless, Kami teaches a needle (50) facing from the first surface toward the first battery cell in an area where the first supporting pattern is disposed (see figure 2 and 3 of Kami above) (paragraph [0026]). Kami teaches the needle releases the internal pressure of the battery when the pressure increase abnormally (paragraph [0027]-[0028). It would therefore been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the first supporting pattern of Kon to include a needle as taught by Kami in order to establish normal internal pressure of the battery after abnormal increase of pressure and prevent battery package to break. 
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (U.S. Patent Application Publication 2016/0268658) and Kami (JP 2007141778) as applied to claim 1 above, and further in view of Kritzer (U.S. Patent Application Publication 2011/0003185).
	Regarding 5, Kong teaches the cartridge as described above in claim 1 but does not explicitly articulate an adhesive layer coated on the first supporting ribs of the first supporting pattern and configured to adhere at least a portion of the gas pocket of the first battery cell to the first supporting ribs of the first supporting pattern.
Kritzer, also directed to a cartridge (i.e., sealing frame) (paragraph [0101]), teaches a cartridge configure to seat at least a portion of a battery cell (i.e., battery) (i.e., sealing frame for utilization in a battery) (paragraph [0002]). Further, Kritzer teaches two cartridges can be seal or glued to one another by an adhesive where a quick and process-secure build-up of the stack is thereby possible (paragraph [0056]). In addition, a sealing surface is formed to compensate for a slight volume change of the cell (paragraph [0019]).
In light of the disclosure of Kritzer where a seal is formed in the cartridge, as taught by Yoon, with an adhesive (Kritzer – [0056]), it would therefore been obvious to one of ordinary skill in the art to use an adhesive in the supporting pattern of Yoon thereby adhering a portion of the gas pocket of the first battery cell in order to have a quick and process-secure build-up of the stack as well as a sealing surface formed to compensate for a slight volume change of the cells.   
Allowable Subject Matter
Claims 8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The particulars as recited in the instant claims is not taught or suggested by the prior art. 

Response to Arguments
Applicant’s argument filed on 05/11/2022 are deemed moot in view of the new grounds of rejection presented in this Office Action, necessitated by Applicant’s amendment to the claims which significantly affected the scope thereof (i.e., by incorporating new limitations into the independent claims, which require further search and consideration). The new limitations have been fully addressed above in view of Kami. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723